DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the arguments filed 26 July 2021.
Claims 1, 3-12, and 14-20 are currently pending and have been examined.
Claims 1, 3-12, and 14-20 are rejected.
This action is made FINAL.
Response to Arguments
Regarding the 112 rejections, the amendments to claim 12 overcome the previous 112 rejection and has been withdrawn. Although the arguments state claim 18 has been amended, the instant claims do not reflect that assertion and the rejection is maintained below.
Applicant's arguments filed 7/26/2021 have been fully considered but they are not persuasive.
Applicant argues that the combination of Dollinger and Kazuo would result in a following vehicle that would stop short and not be able to function. Examiner asserts that Dollinger teaches how a secondary vehicle can approach and virtually engage with the first vehicle to move together in a synchronized manner as can be shown in at least fig. 4 of Dollinger. Dollinger does not explicitly lay out how it is slowing the secondary vehicle to match the first vehicles speed. Kazuo rectifies that by teaching the claimed buffer zones with progressive deceleration as the two vehicles approach each other. It would 
Applicant argues that the NPL SoCalEarthMovers is not detailed enough to disclose the elements missing from Dollinger and Kazuo. Examiner notes that the video clearly shows two earthmoving machines that are being operated to physically engage with each other by having the secondary machine approach via a relative speed that results in physically contact with the two machines moving together with a synchronized speed. The drivers of the two earth moving machines are performing the function of working together to operate the first machine at a first speed, have the secondary machine approach at a second speed that is larger than the first (matching the first speed plus some “relative engagement speed”). The operators are determining a relative engagement speed that allows the second vehicle to close the distance on the first machine but not enough speed to damage the machines when contact is made. MPEP 2144.04(III) states “The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.” In this case, the instant application is swapping out human drivers with computers and sensors that are performing the exact same operation. Applicant also argues that the art only shows a pulling operation. However the video is demonstrating a “push-pulling” maneuver. That is the second vehicle pushes the first vehicle while it is filling itself, and then the first vehicle pulls the second vehicle while the second vehicle is filling itself. The applicant provides a screenshot just highlighting the pulling operation while ignoring 
The applicant also argues hindsight regarding the combination of the applied references. Applicant’s invention is a system which automates controlled contact between movable machines. All three applied references are in regards to movable machines so they all fall within the same analogous art. Dollinger teaches having two vehicles approaching and moving together in a synchronized manner via automation. Kazuo explicitly defines buffer zones and decelerations commands that Dollinger inherently performs but does not explicitly teach. SoCalEarthMovers teaches how the engagement is physical between the two machines. Having physical engagement instead of virtual engagement as taught in Dollinger would be beneficial in circumstances where there is a need for increased power. Combining the power of two vehicles together to perform one task allows for a deeper cut of earth to be performed as is evident in the video of SoCalEarthMovers. With all three references belonging to the same field of endeavor and providing benefits over one another, it would have been within the scope of a POSA to have combined the applied art the time of filing.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 18:
Claim 18 recite the limitation “a first ground speed” in line 5. Claim 12, upon which claim 18 is dependent cite the limitation “a first ground speed” in line 16. It is unclear if the applicant is referring to the same “first ground speed” or a different “first ground speed”. For the purposes of examination, the examiner is interpreting that they are the same “first ground speed”. To overcome this rejection, the examiner suggest changing “a first ground speed” to “the first ground speed”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 8-12, 14, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dollinger (U.S. Pat. No. 9915952) in view of Kazuo (WO 2019/124225A1) and SoCalEarthMovers (NPL).
Regarding claim 1:
	Dollinger teaches:
A system (fig. 2, control system 43 (first vehicle) and control system 79 (second vehicle)) for controlling an engagement operation (instructing the automated steering control system and the automated speed control system to substantially maintain the target position and the target velocity upon substantially reaching the target position. (col. 2, lines 11-14)) [to result in physical pushing] between a first movable machine (fig. 2, control system 43 (first vehicle)) and a second movable machine (fig. 2, control system 79 (second vehicle)), the system comprising:
a separation sensor operatively associated with the first movable machine (fig. 2, spatial locating device 48 (first vehicle)) and the second movable machine (fig. 2, spatial locating device 80 (second vehicle)) and configured to determine a separation distance between the first movable machine and the second movable machine (the controller 56 is also configured to determine a distance between the haul vehicle and the harvester based on the first determined position of the harvester and the second determined position of the haul vehicle. (col. 7, lines 25-29));
a relative speed sensor operatively associated with the first movable machine (fig. 2, spatial locating device 48 (first vehicle); examiner notes that speed is positional change over a set unit of time) and the second movable machine (fig. 2, spatial locating device 80 (second vehicle)) and configured to determine a relative difference in speed between the first movable machine and the second movable machine (the controller is configured to instruct ... the automated speed control system to substantially maintain the target position and the target velocity. (col. 4, lines 20-23); examiner notes that maintaining another vehicles velocity denotes the ability to detect and maintain a relative speed of zero);
access a relative engagement speed (fig. 4, block 156; If the target position is reached, the automated steering control system and the automated speed control system are instructed to maintain the target position and the target velocity, as represented by block 156. (col. 13; lines 35-39));
determine the separation distance (the controller 56 is also configured to determine a distance between) between the first movable machine (the haul vehicle) and the second movable machine (and the harvester) based upon separation data from the separation sensor (based on the first determined position of the harvester and the second determined position of the haul vehicle. (col. 7, lines 25-29));
determine a relative difference in speed (the controller is configured to determine a target position and a target velocity; examiner notes that calculating a target velocity of a moving machine by comparing the speed of another machine requires the ability to determine relative speed) between the first movable machine (of the haul vehicle) and the second movable machine (the harvester) based upon speed data from the relative speed sensor (based at least in part on a determined position and a determined velocity of the harvester (col. 4; lines 12-16));
Dollinger does not teach, however Kazuo teaches:
and a controller (the vehicle speed management unit 513) configured to:
access a deceleration zone (the vehicle speed management unit decelerates the vehicle body when the separation distance enters a preset deceleration start distance range [0021]);
access a deceleration rate (It outputs a vehicle speed limit command including a deceleration command [0074]; examiner notes that in order to output a deceleration command it must be able to access a deceleration rate);
access a buffer zone (fig. 7, L1 defines a first alerting distance; examiner notes that “first alerting distance L1” defines a range of area from the front of the vehicle out to a defined distance ahead of the vehicle.);
generate a deceleration command (A deceleration command is output [0081]) to decelerate the first movable machine (the vehicle speed is limited) at the deceleration rate (It outputs a vehicle speed limit command including a deceleration command [0074]; examiner notes that in order to output a deceleration command it must be able to access a deceleration rate) when the separation distance (when the separation distance [0081]) is within the deceleration zone (is equal to or less than the third warning distance L3 and larger than the second warning distance L2 (this area is referred to as a first deceleration start distance range) [0081]);
when the separation distance is within the buffer zone (when the separation distance reaches less than the first warning distance L1 [0075]).
Dollinger to include the teachings as taught by Kazuo because “the work vehicle collision warning system according to the present invention automatically stops the possibility of a collision” [0132].
Dollinger in view of Kazuo does not teach, however SoCalEarthMovers teaches:
to result in physical pushing (see at least figs. 2-5 show the rear vehicle approaching an physically pushing the front vehicle)
generate an engagement speed command (see at least figs. 3 and 4, driver of the rear vehicle approaches and slowly engages the lead vehicle) to operate the first movable machine (rear vehicle) at a first ground speed (reference full video, as approaching the rear vehicle slows and approaches slowly until contact is made) equal to a second ground speed (speed of the lead vehicle) of the second movable machine (lead vehicle) plus the relative engagement speed (rear vehicle is approaching the lead vehicle which inherently means that its speed is the combination of the lead vehicle plus some relative engagement speed.; examiner notes that the claims constitute the automation of a manual activity in which broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04(III)) 
determine if the first movable machine and the second movable machine are in physical contact with each other (see at least figs. 4 and 6; examiner notes that the operator would at least be able to visually determine if the machines in physical contact as well as through a deceleration in speed and increase in engine load upon contact; examiner notes that the claims constitute the automation of a manual activity ;
and generate a propulsion command (operators of both machines control the two vehicles to move cooperatively; examiner notes that the claims constitute the automation of a manual activity in which broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04(III)) to operate the first movable machine and the second movable machine at synchronized ground speeds (see at least figs. 4-6 showing machines moving together as well as a coupling device that keeps them moving together) so that the first movable machine physically contacts and pushes the second movable machine (see at least figs. 4-6 showing machines moving together though physical contact as well as a coupling device that keeps them physically engaged).
It would have been obvious to one having ordinary skill in the art at the time of filing to have modified Dollinger in view of Kazuo to include the teachings as taught by SoCalEarthMovers because combining the power of two vehicles increases loading capacity allowing for quicker operation as displayed in the SoCalEarthMovers video.
Regarding claim 3:
Dollinger in view of Kazuo and SoCalEarthMovers disclose all the limitations of claim 1, upon which this claim is dependent.
Dollinger further teaches:
wherein the separation sensor comprises a first position sensor associated with the first movable machine (fig. 2, spatial locating device 48 (first vehicle)) and a second position sensor associated with the second movable machine (fig. 2, spatial locating device 80 (second vehicle)), and the controller is further configured to (the controller 56 is also configured to) determine the separation distance (determine a distance between the haul vehicle and the harvester) based upon a first position of the first movable machine (based on the first determined position of the harvester) determined based upon the first position sensor (fig. 2, spatial locating device 48) and a second position of the second movable machine determined (and the second determined position of the haul vehicle) based upon the second position sensor (fig. 2, spatial locating device 80). (col. 7, lines 25-29)
Regarding claim 5:
Dollinger in view of Kazuo and SoCalEarthMovers disclose all the limitations of claim 1, upon which this claim is dependent.
Dollinger further teaches:
wherein the relative speed sensor comprises a first ground speed sensor associated with the first movable machine (fig. 2, spatial locating device 48 (first vehicle); examiner notes that measuring position over time equates to measuring a velocity) and a second ground speed sensor associated with the second movable machine (fig. 2, spatial locating device 80 (second vehicle)), and the controller is further configured to (the controller is configured to) determine the relative difference in speed (instruct ... the automated speed control system to substantially maintain the target position and the target velocity.; examiner notes maintaining based upon the first ground speed of the first movable machine (speed of the target vehicle (hauler) (col. 13, lines 39-42)) determined based upon the first ground speed sensor (fig. 2, spatial locating device 48 (first vehicle)) and the second ground speed of the second movable machine (speed of the agricultural vehicle (col. 13, lines 39-42)) determined based upon the second ground speed sensor (fig. 2, spatial locating device 80 (second vehicle)). (col. 4, lines 20-23)
Regarding claim 8:
Dollinger in view of Kazuo and SoCalEarthMovers disclose all the limitations of claim 1, upon which this claim is dependent.
Dollinger in view of Kazuo teaches a deceleration command but does not explicitly teach:
wherein the deceleration rate is between 1-5 m/s2 and the relative engagement speed is between 0.2 and 0.3 m/s.
However, Kazuo discloses an invention that has “a deceleration command” [0082] and has “a limited vehicle speed of about 0.5 m / s to 0.9 m / s” [0082]. Kazuo does not disclose the specific values for the deceleration rate and engagement speed. It would have been obvious to one having ordinary skill in the art at the time of filing to set the deceleration rate between 1-5 m/s2 and the relative engagement speed between 0.2 and 0.3 m/s since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233. (refer to MPEP 2144.05)
Dollinger to include the teachings as taught by Kazuo because “the work vehicle collision warning system according to the present invention automatically stops the possibility of a collision” [0132].
Regarding claim 9:
Dollinger in view of Kazuo and SoCalEarthMovers disclose all the limitations of claim 8, upon which this claim is dependent.
Dollinger in view of Kazuo teaches a deceleration zone and buffer zone but does not explicitly teach:
wherein the deceleration zone is 2-5 m and the buffer zone is 1-2 m.
However, Kazuo discloses an invention that has “the special alert distance L0 is 1.0 m, the first alert distance L1 is 2.0 m, and the second alert distance L2 is 4.0 m” [0077]. Kazuo does not disclose the specific values of the deceleration zone being 2-5m and the buffer zone being 1-2m. It would have been obvious to one having ordinary skill in the art at the time of filing to set the deceleration zone to 2-5m and the buffer zone to 1-2m since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233. (refer to MPEP 2144.05)
It would have been obvious to one having ordinary skill in the art at the time of filing to have modified Dollinger to include the teachings as taught by Kazuo because “the work vehicle collision warning system according to the present invention automatically stops the possibility of a collision” [0132].
Regarding claim 10:
Dollinger in view of Kazuo and SoCalEarthMovers disclose all the limitations of claim 1, upon which this claim is dependent.
Dollinger in view of Kazuo teaches a deceleration command but does not explicitly teach:
wherein the deceleration rate is between 2-4 m/s2 and the relative engagement speed is between 0.225 and 0.275 m/s.
However, Kazuo discloses an invention that has “a deceleration command” [0082] and has “a limited vehicle speed of about 0.5 m / s to 0.9 m / s” [0082]. Kazuo does not disclose the specific values for the deceleration rate and engagement speed. It would have been obvious to one having ordinary skill in the art at the time of filing to set the deceleration rate between 2-4 m/s2 and the relative engagement speed between 0.225 and 0.275 m/s since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233. (refer to MPEP 2144.05)
It would have been obvious to one having ordinary skill in the art at the time of filing to have modified Dollinger to include the teachings as taught by Kazuo because “the work vehicle collision warning system according to the present invention automatically stops the possibility of a collision” [0132].
Regarding claim 11:
Dollinger in view of Kazuo and SoCalEarthMovers disclose all the limitations of claim 1, upon which this claim is dependent.
Dollinger further teaches:
wherein the second movable machine (the agricultural harvester 10 includes) comprises a ground engaging work implement. (fig. 1, a row of harvesting units 12; examiner notes that the harvesting unit engages with the ground and/or products coming from the ground)(col. 3, lines 31-32)
Regarding claim 12:
Dollinger teaches:
A method (fig. 2, control system 43 (first vehicle) and control system 79 (second vehicle)) for controlling an engagement operation (instructing the automated steering control system and the automated speed control system to substantially maintain the target position and the target velocity upon substantially reaching the target position. (col. 2, lines 11-14)) [to result in physical pushing] between a first movable machine (fig. 2, control system 43 (first vehicle)) and a second movable machine (fig. 2, control system 79 (second vehicle)), the method comprising:
accessing a relative engagement speed (fig. 4, block 156; If the target position is reached, the automated steering control system and the automated speed control system are instructed to maintain the target position and the target velocity, as represented by block 156. (col. 13; lines 35-39));
determining a separation distance (the controller 56 is also configured to determine a distance between) between the first movable machine (the haul vehicle) and the second movable machine (and the harvester) based upon data from a separation sensor (based on the first determined position of the harvester and the second determined position of the haul vehicle. (col. 7, lines 25-29)) operatively associated with the first movable machine  (fig. 2, spatial locating device 48 (first vehicle)) and the second movable machine (fig. 2, spatial locating device 80 (second vehicle)); 
determining a relative difference in speed (the controller is configured to determine a target position and a target velocity; examiner notes that calculating a target velocity of a moving machine by comparing the speed of another machine requires the ability to determine relative speed) between the first movable machine (of the haul vehicle) and the second movable machine (the harvester) based upon data from a relative speed sensor (based at least in part on a determined position and a determined velocity of the harvester (col. 4; lines 12-16)) operatively associated with the first movable machine  (fig. 2, spatial locating device 48 (first vehicle)) and the second movable machine (fig. 2, spatial locating device 80 (second vehicle));
Dollinger does not teach, however Kazuo teaches:
accessing a deceleration zone (the vehicle speed management unit decelerates the vehicle body when the separation distance enters a preset deceleration start distance range [0021]);
accessing a deceleration rate (It outputs a vehicle speed limit command including a deceleration command [0074]; examiner notes that in order to output a deceleration command it must be able to access a deceleration rate);
accessing a buffer zone (fig. 7, L1 defines a first alerting distance; examiner notes that “first alerting distance L1” defines a range of area from the front of the vehicle out to a defined distance ahead of the vehicle.);
generating a deceleration command (A deceleration command is output [0081]) to decelerate the first movable machine (the vehicle speed is limited) at the deceleration rate (It outputs a vehicle speed limit command including a deceleration command [0074]; examiner notes that in order to output a deceleration command it must be able to access a deceleration rate) when the separation distance (when the separation distance [0081]) is within the deceleration zone (is equal to or less than the third warning distance L3 and larger than the second warning distance L2 (this area is referred to as a first deceleration start distance range) [0081]);
when the separation distance is within the buffer zone (when the separation distance reaches less than the first warning distance L1 [0075]).
It would have been obvious to one having ordinary skill in the art at the time of filing to have modified Dollinger to include the teachings as taught by Kazuo because “the work vehicle collision warning system according to the present invention automatically stops the possibility of a collision” [0132].
Dollinger in view of Kazuo does not teach, however SoCalEarthMovers teaches:
to result in physical pushing (see at least figs. 2-5 show the rear vehicle approaching an physically pushing the front vehicle)
generating an engagement speed command (see at least figs. 3 and 4, driver of the rear vehicle approaches and slowly engages the lead vehicle) to operate the first movable machine (rear vehicle) at a first ground speed (reference full video, as approaching the rear vehicle slows and approaches slowly until contact is made) equal to a second ground speed (speed of the lead vehicle) of the second movable machine (lead vehicle) plus the relative engagement speed (rear vehicle is 
determine if the first movable machine and the second movable machine are in physical contact with each other (see at least figs. 4 and 6; examiner notes that the operator would at least be able to visually determine if the machines in physical contact as well as through a deceleration in speed and increase in engine load upon contact; examiner notes that the claims constitute the automation of a manual activity in which broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04(III));
and generate a propulsion command (operators of both machines control the two vehicles to move cooperatively; examiner notes that the claims constitute the automation of a manual activity in which broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04(III)) to operate the first movable machine and the second movable machine at synchronized ground speeds (see at least figs. 4-6 showing machines moving together as well as a coupling device that keeps them moving together) so that the first movable machine physically contacts and pushes the second movable machine (see at least figs. 4-6 .
It would have been obvious to one having ordinary skill in the art at the time of filing to have modified Dollinger in view of Kazuo to include the teachings as taught by SoCalEarthMovers because combining the power of two vehicles increases loading capacity allowing for quicker operation as displayed in the SoCalEarthMovers video.
Regarding claim 14:
Dollinger in view of Kazuo and SoCalEarthMovers disclose all the limitations of claim 12, upon which this claim is dependent.
Dollinger further teaches:
determining a first position of the first movable machine (based on the first determined position of the harvester) based upon a first position sensor associated with the first movable machine (fig. 2, spatial locating device 48 (first vehicle)) and determining a second position of the second movable machine (and the second determined position of the haul vehicle) based upon a second position sensor associated with the second movable machine (fig. 2, spatial locating device 80 (second vehicle)) and determining the separation distance (determine a distance between the haul vehicle and the harvester) based upon the first position of the first movable machine (fig. 2, spatial locating device 48) and the second position of the second movable machine (fig. 2, spatial locating device 80)(col. 7, lines 25-29).
Regarding claim 16:
Dollinger in view of Kazuo and SoCalEarthMovers disclose all the limitations of claim 12, upon which this claim is dependent.
Dollinger further teaches:
determining the first ground speed of the first movable machine (speed of the target vehicle (hauler) (col. 13, lines 39-42)) based upon a first ground speed sensor associated with the first movable machine (fig. 2, spatial locating device 48 (first vehicle); examiner notes that measuring position over time equates to measuring a velocity) and determining the second ground speed of the second movable machine (speed of the agricultural vehicle (col. 13, lines 39-42)) based upon a second ground speed sensor associated with the second movable machine (fig. 2, spatial locating device 80 (second vehicle)) and determining the relative difference in speed (instruct ... the automated speed control system to substantially maintain the target position and the target velocity.; examiner notes maintaining another vehicles velocity denotes the ability to detect a relative speed.) based upon the first ground speed of the first movable machine (speed of the target vehicle (hauler) (col. 13, lines 39-42)) and the second ground speed of the second movable machine (speed of the agricultural vehicle (col. 13, lines 39-42)). (col. 4, lines 20-23)
Regarding claim 19:
Dollinger in view of Kazuo and SoCalEarthMovers disclose all the limitations of claim 12, upon which this claim is dependent.
Dollinger in view of Kazuo teaches a deceleration command but does not explicitly teach:
wherein the deceleration rate is between 1-5 m/s2 and the relative engagement speed is between 0.2 and 0.3 m/s.
In re Aller, 105 USPQ 233. (refer to MPEP 2144.05)
It would have been obvious to one having ordinary skill in the art at the time of filing to have modified Dollinger to include the teachings as taught by Kazuo because “the work vehicle collision warning system according to the present invention automatically stops the possibility of a collision” [0132].
Regarding claim 20:
Dollinger teaches:
A movable machine (fig. 1, haul vehicle 30 or agricultural harvester 10) comprising:
a ground engaging drive mechanism (both the haul vehicle and agricultural harvester have engine powered wheels that can be seen in fig. 1) configured to propel the movable machine (although not explicitly depicted both the hauler and agricultural vehicle depicted in fig. 1 inherently have means to propel their respective wheels.) about a work site (fig. 1 depicts a field where the vehicles are “working”);
a separation sensor (fig. 2, spatial locating device 48 & 80) configured to determine a separation distance between the movable machine and a second movable machine (the controller 56 is also configured to determine a distance between the haul vehicle and the harvester based on the first determined position of the harvester and the second determined position of the haul vehicle. (col. 7, lines 25-29));
a relative speed sensor (fig. 2, spatial locating device 48 & 80; examiner notes that speed is positional change over a set unit of time) configured to determine a relative difference in speed between the movable machine and the second movable machine (the controller is configured to instruct ... the automated speed control system to substantially maintain the target position and the target velocity. (col. 4, lines 20-23); examiner notes that maintaining another vehicles velocity denotes the ability to detect and maintain a relative speed of zero);
access a relative engagement speed (fig. 4, block 156; If the target position is reached, the automated steering control system and the automated speed control system are instructed to maintain the target position and the target velocity, as represented by block 156. (col. 13; lines 35-39));
determine the separation distance (the controller 56 is also configured to determine a distance between) between the movable machine (the haul vehicle) and the second movable machine (and the harvester) based upon the separation sensor (based on the first determined position of the harvester and the second determined position of the haul vehicle. (col. 7, lines 25-29));
determine a relative difference in speed (the controller is configured to determine a target position and a target velocity; examiner notes that calculating a target velocity of a moving machine by comparing the speed of another machine requires the ability between the movable machine (of the haul vehicle) and the second movable machine (the harvester) based upon the relative speed sensor (based at least in part on a determined position and a determined velocity of the harvester (col. 4; lines 12-16));
Dollinger does not teach, however Kazuo teaches:
and a controller (the vehicle speed management unit 513) configured to:
access a deceleration zone (the vehicle speed management unit decelerates the vehicle body when the separation distance enters a preset deceleration start distance range [0021]);
access a deceleration rate (It outputs a vehicle speed limit command including a deceleration command [0074]; examiner notes that in order to output a deceleration command it must be able to access a deceleration rate);
access a buffer zone (fig. 7, L1 defines a first alerting distance; examiner notes that “first alerting distance L1” defines a range of area from the front of the vehicle out to a defined distance ahead of the vehicle.);
generate a deceleration command (A deceleration command is output [0081]) to decelerate the first movable machine (the vehicle speed is limited) at the deceleration rate (It outputs a vehicle speed limit command including a deceleration command [0074]; examiner notes that in order to output a deceleration command it must be able to access a deceleration rate) when the separation distance (when the separation distance [0081]) is within the deceleration zone (is equal to or less than the third warning distance L3 and larger than the second warning distance L2 (this area is referred to as a first deceleration start distance range) [0081]);
when the separation distance is within the buffer zone (when the separation distance reaches less than the first warning distance L1 [0075]),
It would have been obvious to one having ordinary skill in the art at the time of filing to have modified Dollinger to include the teachings as taught by Kazuo because “the work vehicle collision warning system according to the present invention automatically stops the possibility of a collision” [0132].
Dollinger in view of Kazuo does not teach, however SoCalEarthMovers teaches:
generate an engagement speed command (see at least figs. 3 and 4, driver of the rear vehicle approaches and slowly engages the lead vehicle) to operate the machine (rear vehicle) at a ground speed (reference full video, as approaching the rear vehicle slows and approaches slowly until contact is made) equal to a second ground speed (speed of the lead vehicle) of the second movable machine (lead vehicle) plus the relative engagement speed (rear vehicle is approaching the lead vehicle which inherently means that its speed is the combination of the lead vehicle plus some relative engagement speed.; examiner notes that the claims constitute the automation of a manual activity in which broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04(III)) 
determine if the movable machine and the second movable machine are in physical contact with each other (see at least figs. 4 and 6; examiner notes that the operator would at least be able to visually determine if the machines in physical contact as well as through a deceleration in speed and increase in engine load upon contact; examiner notes that the claims constitute the automation of a manual activity ;
and generate a propulsion command (operators of both machines control the two vehicles to move cooperatively; examiner notes that the claims constitute the automation of a manual activity in which broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04(III)) to operate the movable machine and the second movable machine at synchronized ground speeds (see at least figs. 4-6 showing machines moving together as well as a coupling device that keeps them moving together) so that the movable machine physically contacts and pushes the second movable machine (see at least figs. 4-6 showing machines moving together though physical contact as well as a coupling device that keeps them physically engaged).
It would have been obvious to one having ordinary skill in the art at the time of filing to have modified Dollinger in view of Kazuo to include the teachings as taught by SoCalEarthMovers because combining the power of two vehicles increases loading capacity allowing for quicker operation as displayed in the SoCalEarthMovers video.
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dollinger (U.S. Pat. No. 9915952) in view of Kazuo (WO 2019/124225A1) and SoCalEarthMovers (NPL) in further view of Morey (U.S. Pat. No. 8170756).
Regarding claim 7:
Dollinger in view of Kazuo and SoCalEarthMovers disclose all the limitations of claim 1, upon which this claim is dependent.
Dollinger in view of Kazuo and SoCalEarthMovers does not teach, however Morey teaches:
wherein the controller is disposed on the first movable machine (the controller 32 of each machine) and is configured to determine the separation distance (As the trailing machine approaches the rear of the leading machine, a camera, such as camera 61, may monitor the approach speed and position of the trailing machine, at 206), generate the deceleration command (may be slowed and otherwise manipulated to provide the controlled contact), and generate the engagement speed command (ensure that the relative speeds of the two machines are controlled so that controlled contact is achieved.) without receiving the first ground speed and a first position from the first movable machine (Either or both of the leading and trailing machines; examiner notes that by stating either, it is capable to perform the above task purely using relative speed and position sensors not requiring knowing the absolute ground speed or position of either itself or the other vehicle).
It would have been obvious to one having ordinary skill in the art at the time of filing to have modified Dollinger to include the teachings as taught by Morey so “the contact between machines can be controlled with accuracy and precision” (col. 8, lines 2-3).
Regarding claim 18:
Dollinger in view of Kazuo and SoCalEarthMovers disclose all the limitations of claim 12, upon which this claim is dependent.
Dollinger in view of Kazuo and SoCalEarthMovers does not teach, however Morey teaches:
determining, by a controller on the first movable machine (the controller 32 of each machine), the separation distance (As the trailing machine approaches the rear of the leading machine, a camera, such as camera 61, may monitor the approach speed and position of the trailing machine, at 206), generating, by the controller on the first movable machine (the controller 32 of each machine), the deceleration command (may be slowed and otherwise manipulated to provide the controlled contact), and generating, by the controller on the first movable machine (the controller 32 of each machine), the engagement speed command (ensure that the relative speeds of the two machines are controlled so that controlled contact is achieved.) without receiving a first ground speed and a first position from the first movable machine (Either or both of the leading and trailing machines; examiner notes that by stating either, it is capable to perform the above task purely using relative speed and position sensors not requiring knowing the absolute ground speed or position of either itself or the other vehicle).
It would have been obvious to one having ordinary skill in the art at the time of filing to have modified Dollinger to include the teachings as taught by Morey so “the contact between machines can be controlled with accuracy and precision” (col. 8, lines 2-3).
Claims 4, 6, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dollinger (U.S. Pat. No. 9915952) in view of Kazuo (WO 2019/124225A1) and SoCalEarthMovers (NPL) in further view of Kuszmaul (U.S. Pub. No. 2018/0050697).
Regarding claim 4:
Dollinger in view of Kazuo and SoCalEarthMovers disclose all the limitations of claim 1, upon which this claim is dependent.
Dollinger in view of Kazuo and SoCalEarthMovers does not teach, however Kuszmaul teaches:
wherein the separation sensor is operative to determine the separation distance (LIDAR is another distance measuring technology that is well suited for measuring the gap between vehicles. [0053]) without determining a first position of the first movable machine and a second position of the second movable machine (LIDAR is a well-known technology that uses relative position and therefore does not determine “a first position of the first movable machine and a second position of the second movable machine”).
It would have been obvious to one having ordinary skill in the art at the time of filing to have modified Dollinger in view of Kazuo and SoCalEarthMovers to include the teachings as taught by Kuszmaul because “LIDAR is another distance measuring technology that is well suited for measuring the gap between vehicles” [0052].
Regarding claim 6:
Dollinger in view of Kazuo and SoCalEarthMovers disclose all the limitations of claim 1, upon which this claim is dependent.
Dollinger in view of Kazuo and SoCalEarthMovers does not teach, however Kuszmaul teaches:
wherein the relative speed sensor (fig. 1, radar unit 137, LIDAR unit 138 [0028]) is operative to determine the relative difference in speed (relative velocity control mode [0061]) without determining the first ground speed of the first movable machine and the second ground speed of the second movable machine (radar and LIDAR are well-known technology that uses relative position and speed and therefore does not determine “a first ground speed of the first movable machine and a second ground speed of the second movable machine”).
It would have been obvious to one having ordinary skill in the art at the time of filing to have modified Dollinger in view of Kazuo and SoCalEarthMovers to include the teachings as taught by Kuszmaul because “relative velocity control may be preferable to trying to control to maintain a particular gap in a variety of specific circumstances” [0061].
Regarding claim 15:
Dollinger in view of Kazuo and SoCalEarthMovers disclose all the limitations of claim 12, upon which this claim is dependent.
Dollinger in view of Kazuo and SoCalEarthMovers does not teach, however Kuszmaul teaches:
including determining the separation distance (LIDAR is another distance measuring technology that is well suited for measuring the gap between vehicles. [0053]) without determining a first position of the first movable machine and a second position of the second movable machine (LIDAR is a well-known technology that uses relative position and therefore does not determine “a first position of the first movable machine and a second position of the second movable machine”).
It would have been obvious to one having ordinary skill in the art at the time of filing to have modified Dollinger in view of Kazuo and SoCalEarthMovers to include the Kuszmaul because “LIDAR is another distance measuring technology that is well suited for measuring the gap between vehicles” [0052].
Regarding claim 17:
Dollinger in view of Kazuo and SoCalEarthMovers disclose all the limitations of claim 12, upon which this claim is dependent.
Dollinger in view of Kazuo does not teach, however Kuszmaul teaches:
determining the relative difference in speed (fig. 1, radar unit 137, LIDAR unit 138 [0028]; relative velocity control mode [0061]) without determining the first ground speed of the first movable machine and the second ground speed of the second movable machine (radar and LIDAR are well-known technology that uses relative position and speed and therefore does not determine “a first ground speed of the first movable machine and a second ground speed of the second movable machine”).
It would have been obvious to one having ordinary skill in the art at the time of filing to have modified Dollinger in view of Kazuo and SoCalEarthMovers to include the teachings as taught by Kuszmaul because “relative velocity control may be preferable to trying to control to maintain a particular gap in a variety of specific circumstances” [0061].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ge (U.S. Pub. No. 2016/0138246) discloses a system where two movable machines are physically engaging with one another.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180.  The examiner can normally be reached on M-Th 8AM - 4PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


Scott R. Jagolinzer
Examiner
Art Unit 3665



/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665